DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5-1-19, 6-18-19, and 12-18-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Meschenmoser et al. (US20080007849).



Re claim 5, Meschenmoser et al. teaches for example in fig. 1, 2, and 10, a jig that holds a display member (6) that includes a plurality of member engaging units (4), the jig comprising: a jig engaging unit (2, 3) that holds both surfaces of each of the member engaging units (fig. 10) wherein the display member comprises: an optical surface (10) on which a predetermined process is performed (abstract; para. 0036) and that comprises a predetermined curvature (para. 0070): and the member engaging units linked to the optical surface (fig. 10), wherein the member engaging units are aligned in a single line (fig. 1) or parallel with one another (fig. 10) and held by the jig (fig. 10), and the display member is held through the jig during the predetermined process (abstract; para. 0036).

Re claim 2, Meschenmoser et al. further teaches for example in fig. 1, 2, and 10, the predetermined process is a process where the optical surface is dipped in a processing liquid (abstract; para. 0036).



Re claim 6, Meschenmoser et al. further teaches for example in fig. 1, 2, and 10, the predetermined process is a process where the optical surface is dipped in the processing liquid while the jig engaging unit is not dipped in the processing liquid (para. 0036-0038).

Re claim 7, Meschenmoser et al. further teaches for example in fig. 1, 2, and 10, the jig engaging unit includes comprises a plate, a prism or a cylinder (fig. 1, 2) aligned in a single line (fig. 1) or aligned in parallel (fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4 is rejected under 35 U.S.C. 103 as being unpatentable over Meschenmoser et al. (US20080007849) in view of Morifuji et al. (US20150198808).

Re claim 4, supra claim 1.
But, Meschenmoser et al. fails to explicitly teach a head up display comprising: a drawing unit which emits a display light to the display member.
However, within the same field of endeavor, Morifuji et al. teaches for example in fig. 1, a head up display (100) comprising: a drawing unit which emits a display light (113L, 113R) to the display member (101L, 101R).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Meschenmoser et al. with Morifuji et al. in order to provide an image display apparatus, as taught by Morifuji et al. (para. 0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	6-5-21